UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

AXIE D. WHITE,
Plaintiff-Appellant,

v.
                                                                  No. 99-1781
W.R. WINSLOW MEMORIAL HOME,
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Malcolm J. Howard, District Judge.
(CA-98-42-2-H)

Submitted: February 22, 2000

Decided: March 15, 2000

Before MURNAGHAN and NIEMEYER, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John D. Leidy, HORNTHAL, RILEY, ELLIS & MALAND, L.L.P.,
Elizabeth City, North Carolina, for Appellant. Ronald G. Baker,
Kevin N. Lewis, BAKER, JENKINS, JONES & DALY, P.A., Ahos-
kie, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Axie D. White appeals the district court's order granting summary
judgment in favor of W.R. Winslow Memorial Home, Incorporated
(Memorial), and dismissing her claim of age discrimination in viola-
tion of the Age Discrimination in Employment Act (ADEA). See 29
U.S.C. §§ 621-634 (1994). White filed this suit following her termina-
tion from her position as a social worker for Memorial. Although
White's supervisor explained that her termination was a result of
White's poor job performance, White believed that the adverse
employment action was the result of impermissible age discrimination.1

On this belief, White filed her civil action. After significant discov-
ery, Memorial filed a motion for summary judgment. The district
court first concluded that White could not prove her case through
direct evidence of discrimination. The court then decided that even
assuming White had established a prima facie case to raise a pre-
sumption of age discrimination, she was unable to demonstrate that
Memorial's proffered non-discriminatory reason for her termination
was pretextual. On this conclusion, the district court granted summary
judgment in favor of Memorial and dismissed the action. White
appeals this final order.

This Court reviews the grant of summary judgment in discrimina-
tion cases de novo. See Henson v. Liggett Group , 61 F.3d 270, 274
(4th Cir. 1995). Under the ADEA, an eligible employee can seek
redress for unfavorable employment action where the employee's age
was a determining factor in the action. See Tuck v. Henkel Corp., 973
F.2d 371, 374 (4th Cir. 1992). To establish a prima facie case of age
discrimination, White must show: (1) she was a member of the pro-
_________________________________________________________________
1 White was sixty-four when she was dismissed from her position with
Memorial.

                    2
tected class; (2) she was discharged; (3) at the time of the discharge,
she was performing her job at a level that met her employer's legiti-
mate expectations; and (4) that she was replaced by a substantially
younger individual. See O'Connor v. Consolidated Coin Caterers,
517 U.S. 308, 312-13 (1996). If the plaintiff establishes a prima facie
case, a presumption of discrimination arises which requires a
defendant-employer to rebut the presumption by showing a legiti-
mate, non-discriminatory reason for its actions. See Saint Mary's
Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993). Once the defen-
dant has offered a legitimate explanation, the presumption of discrim-
ination drops away, and the plaintiff must prove that the employers
proffered reason is pretextual and that age actually motivated the
action. See id. at 507-08. The plaintiff, however, retains the ultimate
burden of persuading the trier of fact that the defendant engaged in
unlawful discrimination. See id. at 507 (citing Texas Dep't of Commu-
nity Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

The district court concluded that White failed to establish a prima
facie case under the Act in that White failed to demonstrate that she
was performing her job at a level that met Memorial's legitimate
expectations.2 The district court concluded that White was deficient
in communication, maintaining the appearance of her office, and
properly updating resident's charts. Our review of the evidence of
record supports the district court's conclusion. White contends on
appeal that the district court disregarded evidence that she took cor-
rective action in response to each of the issues mentioned. However,
White's own evaluation of her performance is insufficient to survive
summary judgment. See Evans v. Technologies Applications & Serv.
Co., 80 F.3d 954, 960 (4th Cir. 1996). Moreover, the opinion of
White's supervisor and co-workers regarding her performance is more
directly probative of the issue than the results of state surveys or affi-
davits of individuals not privy to the internal operation of Memorial.
The district court did not err in determining that White failed to estab-
lish a prima facie case.

The district court also concluded that even assuming White could
establish a prima facie case of discrimination, Memorial was still enti-
_________________________________________________________________
2 There is no debate with respect to the other elements of the prima
facie case.

                     3
tled to summary judgment. If an employee establishes a prima facie
case, as the district court assumed White did, the burden of produc-
tion then shifts to the defendant-employer, who can rebut the prima
facie case by presenting evidence of legitimate, non-discriminatory
reasons for its action. See Burns v. AAF-McQuay, Inc., 96 F.3d 728,
731 (4th Cir. 1996) (quoting Tuck, 973 F.2d at 375). The employee
must then show that the employer's proffered reason was not the "true
reason for the employment decision." Hicks , 509 U.S. at 508 (quoting
Burdine, 450 U.S. at 256). The burden of persuasion remains with the
employee at all times. See Burns, 96 F.3d at 731. Once Memorial
meets its burden of production, White "must bear the burden of prov-
ing that [s]he was the victim of intentional discrimination. [Sh]e can
do this by demonstrating that [Memorial's] proffered reason was a
mere pretext and that, as between [her] age and [Memorial's] expla-
nation, age was the more likely reason for the dismissal." Herold v.
Hajoca Corp., 864 F.2d 317, 319 (4th Cir. 1988) (citing EEOC v.
Western Elec. Co., 713 F.2d 1011, 1014 (4th Cir. 1983)); see also
Halperin v. Abacus Technology Corp., 128 F.3d 191, 201 (4th Cir.
1997). In this case, Memorial met its burden of production.

As discussed above, Memorial contends that White was terminated
because her performance was not satisfactory. Memorial supports the
contention with depositions from White's supervisor, the assistant
administrator of the facility, and the director of nursing for Memorial.
This reason meets Memorial's burden of production. The district
court must then evaluate whether the plaintiff has demonstrated "such
weaknesses, implausibilities, inconsistencies, incoherencies, or con-
tradictions in the employer's proffered legitimate reasons for its
action that a reasonable factfinder could rationally find them `unwor-
thy of credence.'" Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994)
(quoting Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509,
531 (3d Cir. 1992). Our review of the record and White's evidence
reveals that White has fallen short of showing that Memorial's legiti-
mate non-discriminatory reason for her termination was pretextual.

The crucial issue in an ADEA action is an unlawfully discrimina-
tory motive for a defendant's action, not the wisdom or folly of its
business judgment. See Jiminez v. Mary Washington College, 57 F.3d
369, 383 (4th Cir. 1995). Even if Memorial's dismissal of White vir-
tually without warning was an inefficient business decision, the

                    4
ADEA does not protect employees from bad decisions by their
employers. See Giannopoulos v. Brach & Brock Confections, Inc.,
109 F.3d 406, 410-11 (7th Cir. 1997). Consequently, so long as
White's supervisor honestly believed that it was a valid business deci-
sion to fire White based on her performance, it is immaterial whether
White can offer evidence that she did what she believed was appropri-
ate. See Kariotis v. Navistar Int'l Transp. Corp., 131 F.3d 672, 677
(7th Cir. 1997) (stating that "a reason honestly described but poorly
founded is not a pretext as that term is used in the law of discrimina-
tion"). White has not presented evidence that would allow a factfinder
to determine that Memorial's reasons for her termination were pretext
for unlawful discrimination.

Finding no error in the district court's order granting summary
judgment in favor of Memorial, we affirm. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5